DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022, was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-17 remain pending and are ready for examination.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over TOAFF et al., U.S. Pub No: US 20200192760 A1 (Hereinafter “Toaff”, continuation PCT/EP2017/071467 08/25/2017) in view of AGRAWAL et al., U.S. Pub No: US 20160078068 A1 (Hereinafter “AGRAWAL”).

Regarding claim 1, Toaff discloses An information management system configured to reconstruct a deduplication database (see paragraph [0067]), the information management system comprising:
a computing device comprising computer hardware (see paragraph [0067] ) configured to:
receive a signature for a first data block (see paragraph [0038], wherein for restoring one or more data blocks during or before rebuilding a database, the apparatus is configured to read the relevant reference files into a memory and build a map indicating the position of each deduplicated data block in the block backup files associated with the reference files. Then, the apparatus is configured to restore the data blocks from said deduplicated data blocks in the block backup files and the data segments in the containers referenced by said deduplicated data blocks. Advantageously, when all the relevant reference files are read into the map in the memory, the apparatus has random access to all relevant deduplicated data blocks. The deduplicated data blocks needed for reconstructing the blocks can thus be read more efficiently from the container files in the repository. After a disaster, restorations can therefore start almost immediately);
access, from an electronically stored deduplication database (DDB) (see paragraph [0038], wherein for restoring one or more data blocks during or before rebuilding a database, the apparatus is configured to read the relevant reference files into a memory and build a map indicating the position of each deduplicated data block in the block backup files associated with the reference files. Then, the apparatus is configured to restore the data blocks from said deduplicated data blocks in the block backup files and the data segments in the containers referenced by said deduplicated data blocks. Advantageously, when all the relevant reference files are read into the map in the memory, the apparatus has random access to all relevant deduplicated data blocks. The deduplicated data blocks needed for reconstructing the blocks can thus be read more efficiently from the container files in the repository. After a disaster, restorations can therefore start almost immediately), a primary table, wherein the primary table identifies data blocks stored in one or more secondary storage devices, and data chunks associated with the data blocks, and wherein the primary table comprises a primary record for each identified data block (see paragraph [0085, 0091], wherein database recovery will take a certain amount of time, so that another mechanism is provided to service restore requests during this time period. To this end, another file referred to as reference file 302 is associated with each block backup file 109 in the repository. The reference file 302 is for storing a list of references 301 to deduplicated data blocks 102, e.g. block identifiers, and a position of each associated deduplicated data block 102 in the block backup file 109. When a restore is requested after a disaster (before the database 107 is fully recovered), all the relevant reference files 302 are read into a map in a memory. The apparatus 100 now has random access to all relevant deduplicated data blocks 102. The deduplicated data blocks 102 needed for reconstructing blocks may be read directly from the containers 104 in the repository 103. This has also the beneficial effect that after a disaster, restores can start almost immediately. Restores in this mode are independent of the database recovery process. The reference file 302 is rewritten as part of the defragmentation of its block backup file 109)
Toaff fails to explicitly disclose  the below limitations. 
AGRAWAL teaches wherein each primary record comprises at least
a primary identification (AGRAWAL, see paragraph [0300] and fig,4 wherein PID 401 can be the primary identification),
a signature for the associated data block (AGRAWAL, see paragraph [0300] and fig,4 wherein SIG 402 can be the signature for the associated data block), and
a flag value, wherein the flag value indicates status of the data block (AGRAWAL, see paragraph [0300] and fig,4 wherein a location where the respective data block is stored within the chunk (e.g., represented by an offset value). For example the location can indicates ); 
determine that the signature for the first data block is unique to signatures stored in the primary table (AGRAWAL, see paragraph [0288-0289] and fig,4 wherein the DDB media agent 204 returns an indication to the media agent 144 that the data block does not yet exist in the secondary storage devices 108. Wherein the data block does not yet exist in the secondary storage devices corresponds to unique data block as claimed);
in response to determining that the signature is unique, generate a first value, wherein the first value is a first primary identification for the first data block (AGRAWAL, see paragraph [0288-0289, 298] and fig,4 wherein the table shown in fig.4 shows a generating of rows. Wherein each raw represent an signature and it’s data blocks value/s); and
in response to determining that the signature is unique, store, for the first data block, the first value in the primary table and a signature for the first data block (AGRAWAL, see paragraph [0288-0289, 298] and fig,4 wherein the table shown in fig.4 shows a generating of rows. Wherein each raw represent an signature and it’s data blocks value/s).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Toaff to include determination that the signature for the first data block is unique to signatures stored in the primary table, as taught by AGRAWAL, because the system would improve reducing the time and resources associated with data verification. For example, a series of data structures may be employed. In one embodiment, the system maintains and consults a primary table, a deduplication chunk table, and a chunk integrity table to improve data verification, e.g., to ensure that a referenced data block is only verified once (AGRAWAL; paragraphs [0012]).
 
Regarding claim 2, the combination of Toaff and AGRAWAL further disclose wherein the computing device is further configured to:
generate a first flag value for the first data block, wherein the first flag value indicates that the first data block is valid (AGRAWAL, see paragraph [0288-0289, 298] and fig,4 wherein the table shown in fig.4 shows a generating of rows. Wherein each raw represent an signature and it’s data blocks value/s); and
store, for the first data block, the first flag value in the primary table (AGRAWAL, see paragraph [0288-0289, 298] and fig,4 wherein the table shown in fig.4 shows a generating of rows. Wherein each raw represent an signature and it’s data blocks value/s).

Regarding claim 3, the combination of Toaff and AGRAWAL further disclose wherein the computing device is further configured to:
retrieve a zero-reference file, wherein the zero-reference file includes one or more identifications of removed data blocks that have been deleted or have been marked for deletion from one or more secondary storage devices (Toaff, see paragraph [0036, 0085-0086, 0091], wherein the reference file holds deleted files ),
for at least one identification of the removed data blocks in the zero-reference file, modify the flag value associated with the at least one identification of the removed data blocks in the primary table (Toaff, see paragraph [0037, 0085-0086, 0091], wherein for example an indication, or segment metadata, serves as an alert or flag that data has been deleted ).

Regarding claim 4, the combination of Toaff and AGRAWAL further disclose wherein the zero-reference file is a database table comprising of primary records that were deleted from the primary table (Toaff, see paragraph [0036, 0085-0086, 0091], wherein the reference file holds deleted files ).

Regarding claim 5, the combination of Toaff and AGRAWAL further disclose wherein the one or more identifications of the removed data blocks were added to the zero-reference file during a data storage operation (Toaff, see paragraph [0036, 0070, 0085-0086, 0091], wherein the reference identification file stores information about removed data blocks  ).

Regarding claim 6, the combination of Toaff and AGRAWAL further disclose wherein the computing device is further configured to:
remove from the primary table the primary record associated with the first data block (Toaff, see paragraph [0070, 0085-0086, 0091], wherein If a block is to be deleted from the apparatus 100 shown in one of the FIGS. 1, 4 and 5, the reference 301 to the deleted deduplicated data block 102 is written into the deleted block file 300 that is shown in FIG. 3. Then, the deduplicated data block 102 is deleted from the database 107. Each deduplicated data block 102 may have an additional field containing the name of the block backup file 109 that stores its backup in the repository 103. In this case, when the deduplicated data block 102 is deleted, this indicates the backup, from which is must be removed).

Regarding claim 7, the combination of Toaff and AGRAWAL further disclose wherein the computing device is further configured to:
receive a request to remove invalid records in the primary table (Toaff, see paragraph [0070, 0085-0086, 0091], wherein If a block is to be deleted from the apparatus 100 shown in one of the FIGS. 1, 4 and 5, the reference 301 to the deleted deduplicated data block 102 is written into the deleted block file 300 that is shown in FIG. 3. Then, the deduplicated data block 102 is deleted from the database 107. Each deduplicated data block 102 may have an additional field containing the name of the block backup file 109 that stores its backup in the repository 103. In this case, when the deduplicated data block 102 is deleted, this indicates the backup, from which is must be removed); and
for each identified record in the primary table for which the flag value indicates that corresponding data block is invalid, remove the identified record from the primary table (Toaff, see paragraph [0070, 0085-0086, 0091], wherein If a block is to be deleted from the apparatus 100 shown in one of the FIGS. 1, 4 and 5, the reference 301 to the deleted deduplicated data block 102 is written into the deleted block file 300 that is shown in FIG. 3. Then, the deduplicated data block 102 is deleted from the database 107. Each deduplicated data block 102 may have an additional field containing the name of the block backup file 109 that stores its backup in the repository 103. In this case, when the deduplicated data block 102 is deleted, this indicates the backup, from which is must be removed. See also AGRAWAL, paragraph [0297-0298], wherein the storage manager 140 and/or the DDB media agents 202, 204, 206, and/or 208 can directly verify the data blocks and linked locations and may not consult with the deduplication database 210 and/or update the deduplication database 210 if it is determined that data verification of a data block failed. In some cases, a data block can be deleted or pruned from the secondary storage devices 108 and data verification can fail because the data block is no longer stored in the secondary storage devices 108. However, because the deduplication database 210 may not be updated, the deduplication database 210 may still include an entry for the deleted or pruned data block. The signature for the deleted or pruned block that still has an entry in the deduplication database 210 may be referred to as a stale signature. The presence of stale signatures in the deduplication database 210 can cause restore issues. For example, during backups the system 100 determines whether a signature is present in the deduplication database 210 in deciding whether to store the data block or to instead store a link to the location of a copy of the data block. Stale signatures could cause the system 100 to store a link to a location that no longer includes a stored copy of the data block instead of the data block itself. During a restore operation, the system 100 may retrieve no data or incorrect data when parsing the bad link).

Regarding claim 8, the combination of Toaff and AGRAWAL further disclose wherein the computing device is further configured to:
receive a request to remove invalid records in the primary table (Toaff, see paragraph [0070, 0085-0086, 0091], wherein If a block is to be deleted from the apparatus 100 shown in one of the FIGS. 1, 4 and 5, the reference 301 to the deleted deduplicated data block 102 is written into the deleted block file 300 that is shown in FIG. 3. Then, the deduplicated data block 102 is deleted from the database 107. Each deduplicated data block 102 may have an additional field containing the name of the block backup file 109 that stores its backup in the repository 103. In this case, when the deduplicated data block 102 is deleted, this indicates the backup, from which is must be removed. See also AGRAWAL, paragraph [0297-0298], wherein the storage manager 140 and/or the DDB media agents 202, 204, 206, and/or 208 can directly verify the data blocks and linked locations and may not consult with the deduplication database 210 and/or update the deduplication database 210 if it is determined that data verification of a data block failed. In some cases, a data block can be deleted or pruned from the secondary storage devices 108 and data verification can fail because the data block is no longer stored in the secondary storage devices 108. However, because the deduplication database 210 may not be updated, the deduplication database 210 may still include an entry for the deleted or pruned data block. The signature for the deleted or pruned block that still has an entry in the deduplication database 210 may be referred to as a stale signature. The presence of stale signatures in the deduplication database 210 can cause restore issues. For example, during backups the system 100 determines whether a signature is present in the deduplication database 210 in deciding whether to store the data block or to instead store a link to the location of a copy of the data block. Stale signatures could cause the system 100 to store a link to a location that no longer includes a stored copy of the data block instead of the data block itself. During a restore operation, the system 100 may retrieve no data or incorrect data when parsing the bad link); and
for each identified record in the primary table for which the flag value indicates that corresponding data block is invalid, move the identified record from the primary table to a zero-reference table (Toaff, see paragraph [0036, 0070, 0085-0086, 0091], wherein If a block is to be deleted from the apparatus 100 shown in one of the FIGS. 1, 4 and 5, the reference 301 to the deleted deduplicated data block 102 is written into the deleted block file 300 that is shown in FIG. 3. Then, the deduplicated data block 102 is deleted from the database 107. Each deduplicated data block 102 may have an additional field containing the name of the block backup file 109 that stores its backup in the repository 103. In this case, when the deduplicated data block 102 is deleted, this indicates the backup, from which is must be removed. See also AGRAWAL, paragraph [0297-0298], wherein the storage manager 140 and/or the DDB media agents 202, 204, 206, and/or 208 can directly verify the data blocks and linked locations and may not consult with the deduplication database 210 and/or update the deduplication database 210 if it is determined that data verification of a data block failed. In some cases, a data block can be deleted or pruned from the secondary storage devices 108 and data verification can fail because the data block is no longer stored in the secondary storage devices 108. However, because the deduplication database 210 may not be updated, the deduplication database 210 may still include an entry for the deleted or pruned data block. The signature for the deleted or pruned block that still has an entry in the deduplication database 210 may be referred to as a stale signature. The presence of stale signatures in the deduplication database 210 can cause restore issues. For example, during backups the system 100 determines whether a signature is present in the deduplication database 210 in deciding whether to store the data block or to instead store a link to the location of a copy of the data block. Stale signatures could cause the system 100 to store a link to a location that no longer includes a stored copy of the data block instead of the data block itself. During a restore operation, the system 100 may retrieve no data or incorrect data when parsing the bad link).

Regarding claim 9, the combination of Toaff and AGRAWAL further disclose wherein data blocks referenced in the DDB are stored in multiple single instance files (SFiles) (Toaff, see paragraph [0085, 0091], wherein database recovery will take a certain amount of time, so that another mechanism is provided to service restore requests during this time period. To this end, another file referred to as reference file 302 is associated with each block backup file 109 in the repository. The reference file 302 is for storing a list of references 301 to deduplicated data blocks 102, e.g. block identifiers, and a position of each associated deduplicated data block 102 in the block backup file 109. When a restore is requested after a disaster (before the database 107 is fully recovered), all the relevant reference files 302 are read into a map in a memory. The apparatus 100 now has random access to all relevant deduplicated data blocks 102. The deduplicated data blocks 102 needed for reconstructing blocks may be read directly from the containers 104 in the repository 103. This has also the beneficial effect that after a disaster, restores can start almost immediately. Restores in this mode are independent of the database recovery process. The reference file 302 is rewritten as part of the defragmentation of its block backup file 109. The blocks are rebuilt and stored separately).



Claims 10-11 are rejected under the same rationale as claims 1-2.
Claim 12 is rejected under the same rationale as claim 5.
Claim 13-14 are rejected under the same rationale as claims 6-7.
Claim 15 is rejected under the same rationale as claim 4.
Claim 16 is rejected under the same rationale as claim 5.
Claim 17 is rejected under the same rationale as claim 9.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been considered but now are moot in view of new grounds of rejection necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165

                                                                                                                                                                                     /ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165